Per Curiam:

The motion to dismiss is granted and the appéal is dismissed for want of a properly presented substantial federal question. (1) Godchaux Co. v. Estopinal, 251 U. S. 179; Rooker v. Fidelity Trust Co., 261 U. S. 114, 117; Herndon v. Georgia, 295 U. S. 441, 443; (2) Compare Litchfield v. Register, 9 Wall. 575, 577-578; Minnesota v. Lane, 247 U. S. 243, 250; Lane v. Darling*514ton, 249 U. S. 331, 333.
Messrs. John P. Bullington and Dillon Anderson for appellants. Messrs. H. Grady Chandler and Henry H. -Brooks for appellees.